TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 18, 2014



                                       NO. 03-12-00711-CV


                           Dr. Eric A. VanderWerff, D.C., Appellant

                                                  v.

                       Texas Board of Chiropractic Examiners, Appellee




            APPEAL FROM 345TH DISTRICT COURT OF TRAVIS COUNTY
               BEFORE JUSTICES PURYEAR, ROSE, AND GOODWIN
                  AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on September 27, 2012. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment. The appellant shall pay

all costs relating to this appeal, both in this Court and the court below.